
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.3


NES RENTALS HOLDINGS, INC.
2004 STOCK OPTION PLAN

Purpose.

        This plan shall be known as the NES Rentals Holdings, Inc. 2004 Stock
Option Plan (the "Plan"). The purpose of the Plan shall be to promote the
long-term growth and profitability of NES Rentals Holdings, Inc. (the "Company")
and its Subsidiaries by (i) providing certain officers and employees of, or to
whom an offer of employment has been extended by, the Company and its
Subsidiaries with incentives to maximize stockholder value and otherwise
contribute to the success of the Company and (ii) enabling the Company to
attract, retain and reward the best available persons for positions of
responsibility. Grants of non-qualified stock options may be made under the
Plan.

Definitions

        "Board of Directors" and "Board" mean the board of directors of the
Company.

        "Cause" means the occurrence of one or more of the following events:

•Conviction of a felony or any crime or offense lesser than a felony involving
the property of the Company or a Subsidiary; or

•Conduct that has caused demonstrable and serious injury to the Company or a
Subsidiary, monetary or otherwise; or

•Willful refusal to perform or substantial disregard of duties properly
assigned, as determined by the Company; or

•Breach of duty of loyalty to the Company or a Subsidiary or other act of fraud
or dishonesty with respect to the Company or a Subsidiary.

        "Change in Control" means the occurrence of one of the following events:

•if any "person" or "group" as those terms are used in Sections 13(d) and 14(d)
of the Exchange Act or any successors thereto is or becomes the "beneficial
owner" (as defined in Rule 13d-3 under the Exchange Act or any successor
thereto), directly or indirectly, of securities of the Company representing 50%
or more of the combined voting power of the Company's then outstanding
securities; or

•during any period of two consecutive years, individuals who at the beginning of
such period constitute the Board and any new directors whose election by the
Board or nomination for election by the Company's stockholders was approved by
at least two-thirds of the directors then still in office who either were
directors at the beginning of the period or whose election was previously so
approved, cease for any reason to constitute a majority thereof; or

•consummation of a merger or consolidation of the Company with any other
corporation, other than a merger or consolidation (A) which would result in all
or a portion of the voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity) more than 50% of
the combined voting power of the voting securities of the Company or such
surviving entity outstanding immediately after such merger or consolidation or
(B) by which the corporate existence of the Company is not affected and
following which the Company's chief executive officer and directors retain their
positions with the Company (and constitute at least a majority of the Board); or

•consummation of a plan of complete liquidation of the Company or a sale or
disposition by the Company of all or substantially all the Company's assets.

        "Code" means the Internal Revenue Code of 1986, as amended.

1

--------------------------------------------------------------------------------



        "Committee" means the Compensation Committee of the Board, which shall
consist solely of two or more members of the Board.

        "Common Stock" means the Common Stock, par value $.01 per share, of the
Company, and any other shares into which such stock may be changed by reason of
a recapitalization, reorganization, merger, consolidation or any other change in
the corporate structure or capital stock of the Company.

        "Competition" is deemed to occur if a person whose employment with the
Company or its Subsidiaries has terminated obtains a position as a full-time or
part-time employee of, as a member of the board of directors of, or as a
consultant or advisor with or to, or acquires an ownership interest in excess of
5% of, a corporation, partnership, firm or other entity that engages in any of
the businesses of the Company or any Subsidiary with which the person was
involved in a management role at any time during his or her last five years of
employment with or other service for the Company or any Subsidiaries.

        "Disability" means a complete and permanent disability that would
entitle an eligible participant to payment of monthly disability payments under
any Company disability plan or as otherwise determined by the Committee.

        "Exchange Act" means the Securities Exchange Act of 1934, as amended.

        "Family Member" has the meaning given to such term in General
Instructions A.1(a)(5) to Form S-8 under the Securities Act of 1933, as amended,
and any successor thereto.

        "Fair Market Value" of a share of Common Stock of the Company means, as
of the date in question, the officially-quoted closing selling price of the
stock (or if no selling price is quoted, the bid price) on the principal
securities exchange on which the Common Stock is then listed for trading
(including for this purpose the Nasdaq National Market) (the "Market") for the
applicable trading day or, if the Common Stock is not then listed or quoted in
the Market, the Fair Market Value shall be the fair value of the Common Stock
determined in good faith by the Board; provided, however, that when shares
received upon exercise of an option are immediately sold in the open market, the
net sale price received may be used to determine the Fair Market Value of any
shares used to pay the exercise price or applicable withholding taxes and to
compute the withholding taxes.

        "Incentive Stock Option" means an option conforming to the requirements
of Section 422 of the Code and any successor thereto.

        "Non-Employee Director" has the meaning given to such term in Rule 16b-3
under the Exchange Act and any successor thereto.

        "Non-qualified Stock Option" means any stock option other than an
Incentive Stock Option.

        "Other Company Securities" mean securities of the Company other than
Common Stock, which may include, without limitation, unbundled stock units or
components thereof, debentures, preferred stock, warrants and securities
convertible into or exchangeable for Common Stock or other property.

        "Retirement" means the (i) voluntary retirement from employment with the
Company at any time following the attainment of the age of 55 and 10 years of
service to the Company or (ii) termination of one's employment on retirement
with the approval of the Committee.

        "Subsidiary" means a corporation or other entity of which outstanding
shares or ownership interests representing 50% or more of the combined voting
power of such corporation or other entity entitled to elect the management
thereof, or such lesser percentage as may be approved by the Committee, are
owned directly or indirectly by the Company.

Administration.

        The Plan shall be administered by the Committee; provided that the Board
may, in its discretion, at any time and from time to time, resolve to administer
the Plan, in which case the term "Committee" shall be deemed to mean the Board
for all purposes herein. Subject to the provisions of the Plan, the Committee
shall be authorized to (i) select persons to participate in the Plan,
(ii) determine the form and substance of grants made under the Plan to each
participant, and the conditions and restrictions, if any, subject to which such
grants will be made, (iii) certify that the conditions and restrictions
applicable to any grant have

2

--------------------------------------------------------------------------------



been met, (iv) modify the terms of grants made under the Plan, (v) interpret the
Plan and grants made thereunder, (vi) make any adjustments necessary or
desirable in connection with grants made under the Plan to eligible participants
located outside the United States and (vii) adopt, amend, or rescind such rules
and regulations, and make such other determinations, for carrying out the Plan
as it may deem appropriate. Decisions of the Committee on all matters relating
to the Plan shall be in the Committee's sole discretion and shall be conclusive
and binding on all parties. The validity, construction, and effect of the Plan
and any rules and regulations relating to the Plan shall be determined in
accordance with applicable federal and state laws and rules and regulations
promulgated pursuant thereto. No member of the Committee and no officer of the
Company shall be liable for any action taken or omitted to be taken by such
member, by any other member of the Committee or by any officer of the Company in
connection with the performance of duties under the Plan, except for such
person's own willful misconduct or as expressly provided by statute.

        The expenses of the Plan shall be borne by the Company. The Plan shall
not be required to establish any special or separate fund or make any other
segregation of assets to assume the payment of any award under the Plan, and
rights to the payment of such awards shall be no greater than the rights of the
Company's general creditors.

Shares Available for the Plan.

        Subject to adjustments as provided in Section 12, an aggregate of
1,400,000 shares of Common Stock (the "Shares") may be issued pursuant to the
Plan. Such Shares may be in whole or in part authorized and unissued or held by
the Company as treasury shares. If any grant under the Plan expires or
terminates unexercised, becomes unexercisable or is forfeited as to any Shares,
or is tendered or withheld as to any shares in payment of the exercise price of
the grant or the taxes payable with respect to the exercise, then such
unpurchased, forfeited, tendered or withheld Shares shall thereafter be
available for further grants under the Plan.

        Without limiting the generality of the foregoing provisions of this
Section 4 or the generality of the provisions of Sections 3, 6 or 14 or any
other section of this Plan, the Committee may, at any time or from time to time,
and on such terms and conditions (that are consistent with and not in
contravention of the other provisions of this Plan) as the Committee may, in its
sole discretion, determine, enter into agreements (or take other actions with
respect to the options) for new options containing terms (including exercise
prices) more (or less) favorable than the outstanding options.

Participation.

        Participation in the Plan shall be limited to those officers and
employees of, or to whom an offer of employment has been extended by, the
Company and its Subsidiaries selected by the Committee (including participants
located outside the United States). Nothing in the Plan or in any grant
thereunder shall confer any right on a participant to continue in the employ as
an officer or employee of the Company or shall interfere in any way with the
right of the Company to terminate the employment or to reduce the compensation
or responsibilities of a participant at any time. By accepting any award under
the Plan, each participant and each person claiming under or through him or her
shall be conclusively deemed to have indicated his or her acceptance and
ratification of, and consent to, any action taken under the Plan by the Company,
the Board or the Committee.

        Non-qualified Stock Options may be granted to such persons and for such
number of Shares as the Committee shall determine (such individuals to whom
grants are made being sometimes herein called "optionees" or "grantees," as the
case may be). Determinations made by the Committee under the Plan need not be
uniform and may be made selectively among eligible individuals under the Plan,
whether or not such individuals are similarly situated. A grant of any type made
hereunder in any one year to an eligible participant shall neither guarantee nor
preclude a further grant of that or any other type to such participant in that
year or subsequent years.

Non-Qualified Options.

        The Committee may from time to time grant to eligible participants
Non-qualified Stock Options. In any one calendar year, the Committee shall not
grant to any one participant options to purchase a number of shares of Common
Stock in excess of 50% of the total number of Shares authorized under the Plan
pursuant to Section 4. The options granted shall take such form as the Committee
shall determine, subject to the following terms and conditions. It is the
Company's intent that Non-qualified

3

--------------------------------------------------------------------------------



Stock Options granted under the Plan not be classified as Incentive Stock
Options, and that any ambiguities in construction be interpreted in order to
effectuate such intent.

        Price.    The price per Share deliverable upon the exercise of each
option ("exercise price") shall be established by the Committee.

        Payment.    Options may be exercised, in whole or in part, upon payment
of the exercise price of the Shares to be acquired. Unless otherwise determined
by the Committee, payment shall be made (i) in cash (including check, bank
draft, money order or wire transfer of immediately available funds), (ii) by
delivery of outstanding shares of Common Stock with a Fair Market Value on the
date of exercise equal to the aggregate exercise price payable with respect to
the options' exercise, (iii) by simultaneous sale through a broker reasonably
acceptable to the Committee of Shares acquired on exercise, as permitted under
Regulation T of the Federal Reserve Board, (iv) by authorizing the Company to
withhold from issuance a number of Shares issuable upon exercise of the options
which, when multiplied by the Fair Market Value of a share of Common Stock on
the date of exercise, is equal to the aggregate exercise price payable with
respect to the options so exercised or (v) by any combination of the foregoing.

        In the event a grantee elects to pay the exercise price payable with
respect to an option pursuant to clause (ii) above, (A) only a whole number of
share(s) of Common Stock (and not fractional shares of Common Stock) may be
tendered in payment, (B) such grantee must present evidence acceptable to the
Company that he or she has owned any such shares of Common Stock tendered in
payment of the exercise price (and that such tendered shares of Common Stock
have not been subject to any substantial risk of forfeiture) for at least six
months prior to the date of exercise, and (C) Common Stock must be delivered to
the Company. Delivery for this purpose may, at the election of the grantee, be
made either by (A) physical delivery of the certificate(s) for all such shares
of Common Stock tendered in payment of the price, accompanied by duly executed
instruments of transfer in a form acceptable to the Company, or (B) direction to
the grantee's broker to transfer, by book entry, such shares of Common Stock
from a brokerage account of the grantee to a brokerage account specified by the
Company. When payment of the exercise price is made by delivery of Common Stock,
the difference, if any, between the aggregate exercise price payable with
respect to the option being exercised and the Fair Market Value of the shares of
Common Stock tendered in payment (plus any applicable taxes) shall be paid in
cash. No grantee may tender shares of Common Stock having a Fair Market Value
exceeding the aggregate exercise price payable with respect to the option being
exercised (plus any applicable taxes).

        In the event a grantee elects to pay the exercise price payable with
respect to an option pursuant to clause (iv) above, (A) only a whole number of
Share(s) (and not fractional Shares) may be withheld in payment and (B) such
grantee must present evidence acceptable to the Company that he or she has owned
a number of shares of Common Stock at least equal to the number of Shares to be
withheld in payment of the exercise price (and that such owned shares of Common
Stock have not been subject to any substantial risk of forfeiture) for at least
six months prior to the date of exercise. When payment of the exercise price is
made by withholding of Shares, the difference, if any, between the aggregate
exercise price payable with respect to the option being exercised and the Fair
Market Value of the Shares withheld in payment (plus any applicable taxes) shall
be paid in cash. No grantee may authorize the withholding of Shares having a
Fair Market Value exceeding the aggregate exercise price payable with respect to
the option being exercised (plus any applicable taxes). Any withheld Shares
shall no longer be issuable under such option.

        Terms of Options.    The term during which each option may be exercised
shall be determined by the Committee, but if required by the Code and except as
otherwise provided herein, no option shall be exercisable in whole or in part
more than seven years from the date it is granted. All rights to purchase Shares
pursuant to an option shall, unless sooner terminated, expire at the date
designated by the Committee. The Committee shall determine the date on which
each option shall become exercisable and may provide that an option shall become
exercisable in installments. The Shares constituting each installment may be
purchased in whole or in part at any time after such installment becomes
exercisable, subject to such minimum exercise requirements as may be designated
by the Committee. Prior to the exercise of an option and delivery of the Shares
represented thereby, the optionee shall have no rights as a stockholder with
respect to any Shares covered by such outstanding option (including any dividend
or voting rights).

4

--------------------------------------------------------------------------------



Termination; Forfeiture.

•Death or Disability.    If a participant ceases to be an officer or employee of
the Company and any Subsidiary due to death or Disability, all of the
participant's options shall become fully vested and exercisable and shall remain
so for a period of 180 days from the date of such death or Disability, but in no
event after the expiration date of the options; provided that the participant
does not engage in Competition during such 180 day period unless he or she
received written consent to do so from the Board or the Committee.

•Retirement.    If a participant ceases to be an officer or employee of the
Company and any Subsidiary upon the occurrence of his or her Retirement, (A) all
of the participant's options that were exercisable on the date of Retirement
shall remain exercisable for, and shall otherwise terminate at the end of, a
period of 180 days after the date of Retirement, but in no event after the
expiration date of the options; provided that the participant does not engage in
Competition during such 180 day period unless he or she receives written consent
to do so from the Board or the Committee, and (B) all of the participant's
options that were not exercisable on the date of Retirement shall be forfeited
immediately upon such Retirement; provided, however, that such options may
become fully vested and exercisable in the discretion of the Committee.

•Discharge for Cause.    If a participant ceases to be an officer or employee of
the Company or a Subsidiary due to Cause, or if a participant does not become an
officer or employee of the Company or a Subsidiary for any reason, all of the
participant's options shall expire and be forfeited immediately upon such
cessation or non-commencement, whether or not then exercisable.

•Other Termination.    Unless otherwise determined by the Committee, if a
participant ceases to be an officer or employee of the Company or a Subsidiary
for any reason other than death, Disability, Retirement or Cause, (A) all of the
participant's options that were exercisable on the date of such cessation shall
remain exercisable for, and shall otherwise terminate at the end of, a period of
90 days after the date of such cessation, but in no event after the expiration
date of the options; provided that the participant does not engage in
Competition during such 90 day period unless he or she receives written consent
to do so from the Board or the Committee, and (B) all of the participant's
options that were not exercisable on the date of such cessation shall be
forfeited immediately upon such cessation.

•Change in Control.    If there is a Change in Control of the Company, all of
the participant's options shall become fully vested and exercisable upon such
Change in Control and shall remain so until the expiration date of the options.

•Forfeiture.    If a participant exercises any of his or her options and, within
one year thereafter, either (i) is terminated from the Company or a Subsidiary
for any of the reasons specified in the definition of "Cause" set forth in
Section 2(b)(i), (ii) or (iv), or (ii) engages in Competition without having
received written consent to do so from the Board or the Committee, then the
participant may, in the discretion of the Committee, be required to pay the
Company the gain represented by the difference between the aggregate selling
price of the Shares acquired upon the options' exercise (or, if the Shares were
not then sold, their aggregate Fair Market Value on the date of exercise) and
the aggregate exercise price of the options exercised (the "Option Gain"),
without regard to any subsequent increase or decrease in the Fair Market Value
of the Common Stock. In addition, the Company may, in its discretion, deduct
from any payment of any kind (including salary or bonus) otherwise due to any
such participant an amount equal to the Option Gain.

Withholding Taxes.

        Participant Election.    Unless otherwise determined by the Committee, a
participant may elect to deliver shares of Common Stock (or have the Company
withhold shares acquired upon exercise of an option, as the case may be) to
satisfy, in whole or in part, the amount the Company is required to withhold for
taxes in connection with the exercise of an option, as the case may be. Such
election must be made on or before the date the amount of tax to be withheld is
determined. Once made, the election shall be irrevocable. The fair market value
of the shares to be withheld or delivered will be the Fair Market Value as of
the date the amount of tax to be withheld is determined. In the event a
participant elects to deliver or have the Company withhold shares of Common
Stock pursuant to this Section 7(a), such delivery or withholding must be made
subject to the conditions and pursuant to the procedures set forth in
Section 6(b) with respect to the delivery or withholding of Common Stock in
payment of the exercise price of options.

        Company Requirement.    The Company may require, as a condition to any
grant or exercise under the Plan or to the delivery of certificates for Shares
issued hereunder, that the grantee make provision for the payment to the
Company, either pursuant to Section 7(a) or this Section 7(b), of federal, state
or local taxes of any kind required by law to be withheld with respect to any

5

--------------------------------------------------------------------------------



grant or delivery of Shares. The Company, to the extent permitted or required by
law, shall have the right to deduct from any payment of any kind (including
salary or bonus) otherwise due to a grantee, an amount equal to any federal,
state or local taxes of any kind required by law to be withheld with respect to
any grant or delivery of Shares under the Plan.

Notice of Grant; Vesting.

        Each employee to whom a grant is made under the Plan shall receive
written notice from the Company that shall contain such provisions, including
without limitation vesting requirements, consistent with the provisions of the
Plan, as may be approved by the Committee.

Transferability.

        Unless the Committee determines otherwise, no option granted under the
Plan shall be transferable by a participant other than by will or the laws of
descent and distribution or to a participant's Family Member by gift or a
qualified domestic relations order as defined by the Code. Unless the Committee
determines otherwise, an option may be exercised only by the optionee or grantee
thereof; by his or her Family Member if such person has acquired the option by
gift or qualified domestic relations order; by the executor or administrator of
the estate of any of the foregoing or any person to whom the Option is
transferred by will or the laws of descent and distribution; or by the guardian
or legal representative of any of the foregoing. All provisions of this Plan
shall in any event continue to apply to any option granted under the Plan and
transferred as permitted by this Section 9, and any transferee of any such
option shall be bound by all provisions of this Plan as and to the same extent
as the applicable original grantee.

Listing, Registration and Qualification.

        If the Committee determines that the listing, registration or
qualification upon any securities exchange or under any law of Shares subject to
any option is necessary or desirable as a condition of, or in connection with,
the granting of same or the issue or purchase of Shares thereunder, and no such
option may be exercised in whole or in part, and no Shares may be issued, unless
such listing, registration or qualification is effected free of any conditions
not acceptable to the Committee.

Transfer of Employee.

        The transfer of an employee from the Company to a Subsidiary, from a
Subsidiary to the Company, or from one Subsidiary to another shall not be
considered a termination of employment; nor shall it be considered a termination
of employment if an employee is placed on military or sick leave or such other
leave of absence which is considered by the Committee as continuing intact the
employment relationship.

Adjustments.

        In the event of a reorganization, recapitalization, stock split, stock
dividend, combination of shares, merger, consolidation, distribution of assets,
or any other change in the corporate structure or shares of the Company, the
Committee shall make such adjustment as it deems appropriate in the number and
kind of Shares or other property available for issuance under the Plan
(including, without limitation, the total number of Shares available for
issuance under the Plan pursuant to Section 4), in the number and kind of
options, Shares or other property covered by grants previously made under the
Plan, and in the exercise price of outstanding options. Any such adjustment
shall be final, conclusive and binding for all purposes of the Plan. In the
event of any merger, consolidation or other reorganization in which the Company
is not the surviving or continuing corporation or in which a Change in Control
is to occur, all of the Company's obligations regarding options that were
granted hereunder and that are outstanding on the date of such event shall, on
such terms as may be approved by the Committee prior to such event, be assumed
by the surviving or continuing corporation or canceled in exchange for property
(including cash).

        Without limitation of the foregoing, in connection with any transaction
of the type specified by clause (iii) of the definition of a Change in Control
in Section 2(c), the Committee may, in its discretion, (i) cancel any or all
outstanding options under the Plan in consideration for payment to the holders
thereof of an amount equal to the portion of the consideration that would have
been payable to such holders pursuant to such transaction if their options had
been fully exercised immediately prior to

6

--------------------------------------------------------------------------------



such transaction, less the aggregate exercise price that would have been payable
therefore, or (ii) if the amount that would have been payable to the option
holders pursuant to such transaction if their options had been fully exercised
immediately prior thereto would be equal to or less than the aggregate exercise
price that would have been payable therefore, cancel any or all such options for
no consideration or payment of any kind. Payment of any amount payable pursuant
to the preceding sentence may be made in cash or, in the event that the
consideration to be received in such transaction includes securities or other
property, in cash and/or securities or other property in the Committee's
discretion.

Amendment and Termination of the Plan.

        The Board of Directors or the Committee, without approval of the
stockholders, may amend or terminate the Plan, except that no amendment shall
become effective without prior approval of the stockholders of the Company if
stockholder approval would be required by applicable law or regulations,
including if required for continued compliance with the performance-based
compensation exception of Section 162(m) of the Code or any successor thereto,
or by any listing requirement of the principal stock exchange on which the
Common Stock is then listed.

Amendment or Substitution of Grants under the Plan.

        The terms of any outstanding grant under the Plan may be amended from
time to time by the Committee in its discretion in any manner that it deems
appropriate (including, but not limited to, acceleration of the date of exercise
of any grant); provided that, except as otherwise provided in Section 12, no
such amendment shall adversely affect in a material manner any right of a
participant under the grant without his or her written consent. The Committee
may, in its discretion, permit holders of grants under the Plan to surrender
outstanding grants in order to exercise or realize rights under other grants, or
in exchange for the receipt of new grants, or require holders of grants to
surrender outstanding grants as a condition precedent to the receipt of new
grants under the Plan.

Commencement Date; Termination Date.

        The date of commencement of the Plan shall be August 1, 2004. Unless
previously terminated upon the adoption of a resolution of the Board terminating
the Plan, the Plan shall terminate at the close of business on August 1, 2014.
No termination of the Plan shall materially and adversely affect any of the
rights or obligations of any person, without his or her written consent, under
any grant of options theretofore granted under the Plan.

        Severability.    Whenever possible, each provision of the Plan shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of the Plan is held to be prohibited by or invalid under
applicable law, such provision shall be ineffective only to the extent of such
prohibition or invalidity, without invalidating the remainder of the Plan.

        Governing Law.    The Plan shall be governed by the corporate laws of
the State of Delaware, without giving effect to any choice of law provisions
that might otherwise refer construction or interpretation of the Plan to the
substantive law of another jurisdiction.

7

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.3

